Exhibit 10.17

LOGO [g33500image002.jpg]

PURCHASE AGREEMENT

 

1. TERMS:

 



Purchaser:    SINGH PROPERTIES CO., L.L.C.   

5001 Weston Parkway—Suite 106

Cary, NC 27513

Phone: (919) 677-1700                     Fax: (919) 678-8300

E-Mail Address: Rizzardi@Singhmail.com

Sellers:   

CAROLINA INVESTMENT PARTNERS,

a North Carolina general partnership

4000 Blue Ridge Road

Raleigh, NC 27607

Attn: Alton Smith

Phone:         (919) 227-5539

Fax:             (919) 783-9934

E-Mail Address: asmith@trademarkproperties.com

Property Address: 17.76 acres at the Northwest Corner of US-1 & Cary Parkway

REID #s: 0164173; 0328692; 0150575 (part that is west of Cary Parkway)

X Legal Description on Exhibit “A” hereto (the “Property”)

 

Purchase Price:    $5.50 per GROSS square foot (which shall include all buffers,
conservation areas, setbacks and other non-buildable areas), as such exact
square footage is determined by the Survey in accordance with Section 12 hereof.
Deposit:    Fifty Thousand ($50,000.00) Dollars Effective Date:    June 27, 2006

Seller agrees to sell and Purchaser agrees to purchase the Property, together
with all improvements, appurtenances, fixtures, easements, mineral rights, air
rights, and riparian rights pertaining to the land, the reversionary interest in
any land lying in the bed



--------------------------------------------------------------------------------

   of any adjacent rights of way, and all other rights, privileges or covenants
appurtenant to or inuring to the benefit of the land (the “Property”), all for
the Purchase Price stated in Paragraph 1, above, upon the terms and conditions
contained herein.

 

2. DEPOSIT: Within three (3) business days of receipt by Purchaser of Seller’s
acceptance of this Purchase Agreement, Purchaser shall remit the Initial Deposit
described in Paragraph 1, above, as an earnest money deposit, which shall be
applied to the Purchase Price at the Closing (as such term is defined in
Section 6 hereof). The deposit shall be nonrefundable to Purchaser except as
expressly set forth herein, and shall be remitted directly to Seller.

 

3. CASH SALE: The sale is to be consummated by payment of the Purchase Price
shown in Paragraph 1, by wire transfer, certified check, or disbursement through
the title insurer at the Closing on the Closing Date.

 

4. INTENTIONALLY LEFT BLANK

 

5. REVIEW PERIOD:

 

  (A) Purchaser shall have ninety (90) days from the Effective Date (the “Review
Period”) to study the Property at its own expense to determine whether the
Property can be utilized as a Continuing Care Retirement Community. In the event
that Purchaser determines that the Property is unsuitable for its intended
development then Purchaser may terminate this Purchase Agreement by written
notice to Seller at ay time during the Review Period, in which event Seller
shall retain the Deposit (except as set forth in Paragraph 5(B) below) and
neither party shall have any further obligation to the other.

 

  (B) Within sixty (60) days of the Effective Date Purchaser shall at its own
expense obtain a Phase I Environmental Report and a Geotechnical (soils
condition) Report. If the Environmental Report discloses the presence of
hazardous wastes or contaminates on the Property, or if the Geotechnical Report
discloses that the soils are not suitable for conventional footings and
foundations for Purchaser’s intended building, Purchaser may terminate this
Purchase Agreement by written notice to Seller within five (5) business days of
receipt of such reports, and Seller shall refund the Deposit to Purchaser.

 

  (C) If Purchaser does not send a termination notice under Paragraphs 5(A) or
(B), above, Purchaser shall be deemed to be satisfied with its studies and
reports, and its right to terminate this Agreement due to the information
contained in such studies and reports, and otherwise with respect to the
condition of the Property, shall be forever waived.

 

6. TIME OF CLOSING: The closing (“Closing”) of the purchase and sale shall be
held at or in escrow through the offices of the title insurer within ten
(10) days after the expiration of the Review Period (the date of Closing being
referred to herein as the “Closing Date”).

 

7. POSSESSION: The Seller shall deliver and the Purchaser shall accept
possession of said property on the Closing Date subject to rights of the
following tenants: NONE



--------------------------------------------------------------------------------

8. EVIDENCE OF TITLE: As evidence of title, Seller agrees to furnish Purchaser
as soon as possible a photocopy of Seller’s most recent title insurance policy
insuring title to the Property. Purchaser shall obtain its own title insurance
commitment and policy at Purchaser’s own expense. Title shall be unencumbered
fee simple marketable title conveyed by General Warranty Deed, subject only to
the Permitted Exceptions.

 

9. TITLE OBJECTIONS: If Purchaser or its attorney objects to the title shown by
the title insurance commitment (an “Objection”), on or before sixty (60) days
following the Effective Date, the Seller shall the right, within thirty
(30) days from the date of Purchaser’s written objection, to: (1) fulfill the
requirements in said title insurance commitment and remedy the Objection, (2) to
obtain an appropriate endorsement over the Objection (if Purchaser agrees to
accept such endorsement), or (iii) to terminate this Agreement and refund the
Deposit if Seller determines that it is unable or unwilling to remedy the
Objection. In the event that Seller elects to terminate this Agreement, then the
Deposit shall be returned to Purchaser and neither party shall have any
continuing obligation to the other except with respect to those obligations
herein that expressly survive Closing, unless Purchaser elects within five
(5) days of Seller’s notice to waive the Objections and take the Property
subject thereto. If the Closing Date set forth in Paragraph 6 is to occur during
said title cure period, then the Closing Date shall be automatically postponed
until a date which is within ten (10) days of Purchaser’s receipt of notice from
Seller that the Objection has been cured or insured over (or Seller’s election
not to cure any Objection, and Purchaser’s subsequent waiver thereof), as set
forth herein. In the even that Purchaser fails to make any Objection within
thirty days following the date hereof, it shall be deemed to elect to consent to
all title and survey matters. Any matters not objected to by Purchaser, or
waived by Purchaser, shall be deemed “Permitted Exceptions”.

 

10. PURCHASER’S DEFAULT: In the event of default by the Purchaser, the Seller
shall declare forfeiture and retain the Deposit as liquidated damages as its
sole remedy, except for any physical damage to the property caused by Purchaser
during Purchaser’s investigations.

 

11. SELLER’S DEFAULT: In the event of default by the Seller hereunder, the
Purchaser’s sole remedy shall be to enforce the terms hereof by seeking specific
performance of Seller’s obligations to convey the Property to Purchaser.

 

12. SURVEY: Within sixty (60) days of the Effective Date Purchaser shall, at its
sole cost and expense, obtain a survey (the “Survey”) of the Property to be
prepared by a surveyor registered and licensed in the State of North Carolina
and designated by Purchaser. The Survey shall certify the actual boundaries,
gross acreage and gross square footage of the Property, computed to the nearest
whole square foot (without deduction for any areas due to their status as
conservation areas, buffers or other such non-buildable portions), and shall be
certified to Purchaser, Seller and Purchaser’s title insurance company. On or
before the expiration of the Review Period, Purchaser shall deliver the Survey
to Seller, together with written notice of Purchaser’s objections to any
encumbrances (other than Permitted Exceptions) revealed thereby. If Seller
disputes the square footage shown on the Survey, Seller shall have the right to
have the Property resurveyed by its surveyor, at Seller’s expense, within thirty
(30) days of receipt of the Survey, and if the respective surveyors cannot agree
on the square footage contained in the Property, then the respective surveyors
shall select a third surveyor who shall survey



--------------------------------------------------------------------------------

   the Property at the joint expense of Purchaser and Seller and such third
survey shall be accepted by all parties hereto. The survey shall be used as the
basis for the preparation of the legal description to be included in the general
warranty deed to be delivered by Seller to Purchaser at Closing, and the total
square footage of the Property, as shown on the Survey, shall be used to
determine the Purchase Price.

 

13. SPECIAL ASSESSMENTS: If, on the Closing Date, any special assessments,
levies, liens, payback agreements or charges, are currently owing, the Seller
shall pay the same. If said charge is payable in installments, then for the
purposes of this Purchase Agreement, all the unpaid installments of any such
charge shall be deemed to be due and payable and they shall be paid and
discharged by the Seller at the Closing. Notwithstanding anything to the
contrary herein, the parties acknowledge that there is currently a
transportation fee due to the Town of Cary in the amount of approximately
$160,000 (the “Transportation Fee”). Purchaser shall be responsible for all
Transportation Fees payable to the Town of Cary and/or Wake County with respect
to the Property, which total approximately $80,000, to be paid at the time it
secures its permits (approximately $90,000 in additional Transportation Fees are
payable by Dilweg Group, the owner of adjacent property).

 

14. POSSESSION AND ACCESS TO THE PROPERTY: Seller agrees that Purchaser and any
of its duly authorized representatives shall have access to the Property at all
reasonable times to make such tests, surveys, studies, and investigations as
Purchaser desires; provided, however, that in the event the Purchase is not
consummated, Purchaser shall substantially restore and return the Property to
its condition which existed prior to such activity by Purchaser. Purchaser shall
indemnify and hold Seller harmless from and against any loss or damage arising
out of any such inspection related activity conducted by Purchaser and/or its
agents. This indemnity shall survive the expiration or termination of this
Purchase Agreement.

 

15. SELLER’S COOPERATION: Seller hereby acknowledges that Purchaser intends to
develop the property, and agrees upon the request of Purchaser to reasonably
assist Purchaser in such efforts by executing, alone or together with Purchaser,
all such site plans and such other similar instruments which may be required or
appropriate for Purchaser’s intended development of the property. Purchaser
shall bear all costs and expenses in connection with the preparation and filing
of any such documents.

 

16. EXISTING DOCUMENTS: Within ten (10) days of the date hereof, Seller shall
make available to Purchaser all existing maps, surveys, title insurance
policies, soil reports, environmental reports, market studies, licenses,
permits, easements, building and use restrictions, hydrological studies,
engineering studies, percolation tests or data, septic permits, traffic studies,
grading or erosion permits, plats or other similar materials relating to the
Property (if any) which are currently in Seller’s possession. In the event this
Agreement is terminated prior to Closing, all of said materials shall be
returned to Seller. Seller makes no warranty to Purchaser as to the accuracy of
any documents delivered to Purchaser in accordance with this Section 16.

 

17. SELLER’S REPRESENTATIONS AND WARRANTIES: Seller hereby represents, covenants
and warrants to Purchaser as follows:

 

  (A) Seller holds fee simple marketable title to the Property, and has a good
and lawful right to sell the same to Purchaser.



--------------------------------------------------------------------------------

  (B) To the knowledge of Seller, proceeds from the sale of the Property are
sufficient to pay off any and all sums which may be necessary to discharge all
liens, debts, mortgages or other encumbrances on Seller’s title to the Property
and that Seller can and will deliver marketable title in accordance with this
agreement at Closing.

 

  (C) To the knowledge of Seller, there are no condemnation or eminent domain
proceedings either pending or threatened against the whole or any part of the
Property.

 

  (D) Seller has no knowledge of any unrecorded easements, building and use
restrictions, which may affect the Property.

 

  (E) To the knowledge of Seller, there are no construction liens, or unpaid
contractor’s or materialman’s accounts, which are or may become a construction
lien upon the Property.

 

  (F) The Property is currently zoned O&I.

 

  (G) The Property is assessed as a separate parcel, and is not a part of a
larger parcel for property tax purposes. There are no pending or threatened tax
sales affecting the whole or any part of the Property, nor are there any
deferred taxes affecting the Property.

 

  (H) To the knowledge of Seller, the Property has legal access to and from an
adjacent public street, road or highway.

 

  (I) Seller has not received any notice of any violation of any federal, state
or local laws, rules, regulations or ordinances pertaining to the Property.

 

  (J) To the knowledge of Seller, there are no claims, causes of action or other
litigation or proceedings pending or threatened against the Property or
affecting Seller’s interest in the Property.

 

  (K) Seller has no knowledge of any underground storage tanks, land fill,
hazardous or toxic substances, hazardous or toxic waste, pollutants or
contaminants including, without limitation, asbestos, P.C.B.’s, urea
formaldehydes and radioactive materials which have been or are presently being
generated, stored or deposited at the Property or into any water systems on or
below the surface of the Property, or are located in any structures on the
Property.

 

  (L) Seller is not a “foreign person” within the meaning of Internal Revenue
Code Section 1445, and Seller qualifies for an exception to the withholding
requirements set forth therein.

The representations, warranties, and covenants of the Seller contained herein
shall be true and correct as of the Closing Date and shall survive the Closing
and the Closing Date. Whenever the phrase “to the knowledge of Seller” appears
herein, such phrase shall refer to the actual knowledge of Alton Smith, without
any obligation for inquiry or investigation.



--------------------------------------------------------------------------------

18. MORATORIUM: In the event that a moratorium is declared with respect to use
and zoning ordinances, building permit(s), sewer, water or any other necessary
utilities for the development of the Property, then the term of this Purchase
Agreement and the time for Purchaser’s performance of its duties hereunder shall
be extended for a period equal to a maximum of one hundred twenty (120) days,
after which time either of the parties hereto shall have the right to terminate
this Agreement, the Deposit shall be retained by Seller, and neither party shall
have any rights or obligations hereunder expect as expressly provided herein.

 

19. ENCUMBRANCES: Seller agrees that during the term of this Purchase Agreement,
it will not sell, offer to sell, convey, mortgage, pledge, hypothecate, rezone,
option, plat, grant easements, dedications or otherwise materially encumber the
Property or permit to be done any act or deed to materially and adversely
diminish, change or encumber the title to the Property or the Purchaser’s
intended use thereof, except with the prior written consent of Purchaser.

 

20. DISCLOSURE OF REAL ESTATE LICENSES: Purchaser hereby discloses to Seller
that Purchaser and some of its related entities, and some of its and their
various officers, stockholders, partners, employees and other parties related to
Purchaser or its related entities, are licensed by the State of North Carolina
and/or the State of Michigan as Real Estate Brokers, Associate Brokers and/or
Real Estate Sales Persons. This disclosure is made in accordance with the
statutes of the State of Michigan or the State of North Carolina and the rules
promulgated by the various regulatory agencies of the State of Michigan or the
State of North Carolina as applicable.

 

21. PRORATION OF TAXES: All real estate taxes (including any deferred taxes,
interest, penalties, redemption surcharges or other fees or costs pertaining to
late payment) which have become due and payable with respect to the Property
prior to the Closing Date shall be paid in full by Seller on or prior to the
Closing Date. All real estate taxes for the year in which the Closing Date
occurs shall be prorated as of the Closing Date on a calendar year basis. The
taxes so prorated shall be deducted from or added to the Purchase Price, as the
case may be.

 

22. SIGNS: Purchaser shall, during the term of this Agreement, have the right to
erect and maintain a sign or signs on the Property announcing Purchaser’s
intended development of the Property, and indicating the mortgage lender for the
development.

 

23. EMINENT DOMAIN: In the event that prior to the Closing Date a material
portion of the Property shall be condemned or taken by eminent domain, then and
in such event Seller shall immediately notify Purchaser in writing of the same
and Purchaser shall have the option to either: (i) terminate this Agreement, and
the Deposit shall be retained by Seller, or (ii) to consummate the transactions
described herein, in which event Purchaser shall be entitled to the receipt of
the entire awards for said Property or the portion thereof so taken and Seller
hereby agrees to execute and deliver to Purchaser on the Closing Date all proper
instruments for the assignment and collection of such awards by Purchaser.

 

24. NON-RECOURSE: Purchaser shall have no personal liability whatsoever for any
default by Purchaser under this Agreement or claim for any unpaid balance of the
purchase price or any other amount which may be claimed due under this Purchase
Agreement, except as otherwise set forth herein, and the parties agree that the
sole and exclusive remedy of Seller shall be to retain the Deposit and terminate
the rights of the Purchaser under this Agreement, except with regard to the
indemnities herein that expressly survive the termination of this Agreement.



--------------------------------------------------------------------------------

25. ASSIGNMENT: Purchaser shall have the right to assign all or any part of its
right, title and interest in and to this Purchase Agreement at any time and from
time to time to any trust(s), firm(s), partnership(s), person(s), or any other
entity(ies) or corporation(s) controlled by any of the controlling principals of
Purchaser or their families and this Purchase Agreement shall be binding upon
and inure to the benefits of said assignee, their respective heirs,
representatives, successors and assigns. Purchaser may sell or assign to
unrelated persons or entities with Seller’s approval, which shall not be
unreasonably withheld.

 

26. GOVERNING LAW; SURVIVAL OF AGREEMENTS: This Purchase Agreement shall be
governed by, construed and enforced in accordance with the laws of the State of
North Carolina. The terms and conditions of this Agreement shall survive the
Closing and shall survive the conveyance of the land to Purchaser for a period
of six (6) months following the Closing Date.

 

27. NOTICES: Any notice, delivery or tender required or permitted to be given or
served upon any party hereto in connection with this Purchase Agreement shall be
deemed to be completed and legally sufficient when (i) personally delivered,
(ii) on the next business day after it is deposited with an expedited mail
service company for delivery on the next business day, (iii) sent by facsimile
transmission with a confirmation of transmission, or (iv) on the next business
day after the date when deposited in the United States Mails, first class and
postage prepaid, addressed to the party for whom the same is intended. Any party
hereto may, at any time by written notice to the other party hereto, designate
any other address in substitution of the foregoing address to which such notice
shall be given and the parties to whom copies of all notices hereunder shall be
sent. If any notice or tender is required or permitted to be given on a
Saturday, Sunday or legal holiday, then the time for giving such notice or
tender is hereby extended to the next regular business day.

 

28. BROKERS: The parties hereto represent and warrant each to the other, which
representation and warranty shall survive the Closing, that there are no claims
or amounts due for any brokerage or salesman commissions or fees or for any
finders or referral fees in connection with the transactions set forth in this
Agreement other than the brokerage commission due and payable to the broker
listed below, as to which Seller hereby acknowledges its exclusive liability and
agrees to pay, and each party further agrees to indemnify and hold and save the
other party harmless from any other claims or demands for commissions and/or
fees incurred by such party in connection with the transactions set forth in
this Agreement.

BROKER: Cary Joshi

Address: 1001 Wade Ave.—Suite 100, Raleigh, NC 27605

Phone: (919) 789-5203                E-Mail: cary@hunterlane.com

 

29. BINDING EFFECT: The covenants herein shall bind and inure to the benefit of
the parties hereto, and their respective heirs, executors, administrators,
successors and assigns.



--------------------------------------------------------------------------------

30. SECTION 1031 EXCHANGE: Purchaser and Seller shall cooperate with each other
in allowing either or both to effectuate a like kind exchange under IRC
Section 1031 provided that the exchange shall cause no delay, and the
cooperating party shall bear no cost in so doing, shall not be required to take
title to any property other than the Property and shall have no responsibility
for the efficacy of the other party’s exchange.

 

31. TIME PERIOD OF OFFER: This offer shall expire if not accepted by the Seller
within seven (7) business days from the date Purchaser executes this Agreement,
and any deposit shall be returned forthwith to the Purchaser. If the offer is
accepted by the Seller, the Purchaser agrees to complete the purchase of said
Property within the time set forth in Paragraph 5 hereof.

 

32. TIME OF ESSENCE. TIME IS OF THE ESSENCE OF THIS AGREEMENT.

[Signatures Appear on Following Page]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this agreement as of the latter
date set forth below and each declares that the signatory of each party is fully
qualified and authorized to execute this agreement.

 

  PURCHASER:   SINGH PROPERTIES CO., L.L.C.   A Michigan limited liability
company Date: June 22, 2006       By:  

/s/ Gurmale S. Grewal

    Gurmale S. Grewal   Its:   President   SELLER:   CAROLINA INVESTMENT
PARTNERS,   a North Carolina general partnership   By:  

WALSMITH ASSOCIATES TWO,

a North Carolina general partnership

  Its:   General Partner     By:  

/s/ Alton Smith

      Alton Smith, General Partner

Date: June 27, 2006



--------------------------------------------------------------------------------

EXHIBIT “A”

[Insert Metes & Bounds Legal Description]